DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 1 of [0072], “Each variance is then squared to calculate the standard deviation” should read “The square root of each variance is then taken to calculate the standard deviation”
In line 5 of [00110], “is less than 0.12” should read “is less than 1.10”
In line 5 of [00111], “which exceeds 1.40” should read “which exceeds 1.35”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
In claim 1, line 11, “σte/σtd ≤ 1.35.” should read “σte/σtd ≤ 1.35,”.
In claim 1, line 12, “thickness of first and second internal electrodes” should read “thickness of the first and second internal electrodes”.
In claim 13, line 11, “σte/σtd ≤ 1.35.” should read “σte/σtd ≤ 1.35,”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al (US 10559423 and hereinafter Koide ‘423) in view of Taniguchi et al (US 20080068778 and hereinafter Taniguchi ‘778).
	In regards to claim 1, Koide '423 discloses a multilayer ceramic electronic component, comprising: a ceramic body (4 - FIGs. 1 & 2; Column 4, Line 4) comprising a dielectric layer (10 - FIGs. 1 & 2; Column 2, Line 54); and 
	first and second internal electrodes (12 - FIGs. 1 & 2; Column 2, Line 54) disposed inside the ceramic body (seen in FIGs. 1 & 2) and disposed to oppose each other with the dielectric layer interposed therebetween (seen in FIG. 1), 
	wherein, when an average thickness of the dielectric layer is referred to as td (td - FIG. 2; Column 4, Line 49) and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd (σ, see Column 11, Lines 22-28), while an average thickness of the first and second internal electrodes is referred to as te (internal electrodes will inherently have an average thickness) and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte (internal electrodes will inherently have an average thickness), a value of σtd satisfies 75 nm ≤ σtd ≤ 95 nm, which in terms of µm is 0.075 µm ≤ σtd ≤ 0.095 µm (see Table 2, Examples 15 and 13), 
	wherein the average thickness of the first and second internal electrode (te - FIG. 2; Column 5, Lines 14) is 0.41 µm or less (see Tables 1 & 2, noting values of 0.4 µm for te). Koide '423 fails to explicitly disclose a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35.
	Taniguchi '778 discloses that the variation in the thickness of the internal electrodes, i.e. the standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position σte, is a results effective variable, particularly for decreasing the portion where the strength of the electric field increases locally and to improve the reliability of the multilayer ceramic component ([0013]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koide '423 such that the standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position σte is as low as possible, as taught by Taniguchi '778, and therefore σte/σtd is as low as possible. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 3, modified Koide '423 further discloses wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (see Koide '423: Column 11, Lines 18-28 & 50 - 54).

	In regards to claim 4, modified Koide '423 further discloses wherein the average thickness of the dielectric layer is 0.4 µm or less (see Koide '423: Table 2, noting values of 0.4 µm for td).

	In regards to claim 5, Koide '423 as modified by Taniguchi '778 does not explicitly recite, in entirety, the limitation of wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less.
	However, regarding the recitation of "wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less", this phrase is directed toward a product-by-process limitation, which is only granted patentable weight for the structure indicated by the same (i.e. the standard deviation of thickness of the first and second internal electrodes in each position), not any process limitations by which the structure is formed. That is, regardless of whether the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less, as in the claim, or measured in a region of 3000 magnifications with respect to nine visual fields at 1000 points per one visual field of one of the internal electrodes, as in Koide '423 (see Column 11, Lines 18-28 & 50-54), the product itself appears to be the same or similar. Thus, Koide '423 is considered to anticipate the limitations of claim 5. See MPEP 2113.

	In regards to claim 6, Koide '423 as modified by Taniguchi '778 does not explicitly recite, in entirety, the limitation of wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less.
	However, regarding the recitation of "wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less", this phrase is directed toward a product-by-process limitation, which is only granted patentable weight for the structure indicated by the same (i.e. the standard deviation of thickness of the dielectric layer in each position), not any process limitations by which the structure is formed. That is, regardless of whether the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less, as in the claim, or measured in a region of 3000 magnifications with respect to nine visual fields at 1000 points per one visual field of one of the dielectric layers, as in Koide '423 (see Column 11, Lines 18-28 & 50-54), the product itself appears to be the same or similar. Thus, Koide '423 is considered to anticipate the limitations of claim 6. See MPEP 2113.

	In regards to claim 7, modified Koide '423 further discloses at least 200 dielectric layers each interposing corresponding first and second internal electrodes (see Koide '423: Column 10, Lines 34-36).

	In regards to claim 8, modified Koide '423 further discloses wherein the ceramic body (Koide '423: 4 - FIG. 1; Column 2, Lines 51-52) includes barium titanate (Column 4, Lines 16 and 27 - 27).

	In regards to claim 9, modified Koide '423 further discloses wherein the first and second internal electrodes (Koide '423: 12 - FIG. 2; Column 2, Line 55) contain nickel (see Column 5, Lines 6-7).

	In regards to claim 10, modified Koide '423 further discloses wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (see Koide '423: Column 10, Lines 39-40).

	In regards to claim 11, modified Koide '423 further discloses external electrodes (Koide '423: 6 & 8 - FIG. 1; Column 2, Lines 52-53) disposed on a surface of the ceramic body (seen in FIG. 2) and include copper powder and glass powder (see Column 6, Lines 13-22).

	In regards to claim 12, modified Koide '423 further discloses wherein the external electrodes (Taniguchi '778: 5, 6 & 7 - FIG. 1; [0022]) further include at least one of a nickel-plating layer (6 - FIG. 1; [0022] & [0030]) and a tin-plating layer (7 - FIG. 1; [0022] & [0030]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koide '423 such that  the external electrodes further include at least one of a nickel-plating layer and a tin-plating layer, as taught by Taniguchi '778, in order to protect the end termination electrodes and to improve solder wettability ([0030]).

	In regards to claim 13, Koide '423 discloses a multilayer ceramic electronic component, comprising: a ceramic body (4 - FIGs. 1 & 2; Column 4, Line 4) comprising a dielectric layer (10 - FIGs. 1 & 2; Column 2, Line 54); and 
	first and second internal electrodes (12 - FIGs. 1 & 2; Column 2, Line 54) disposed inside the ceramic body (seen in FIGs. 1 & 2) and disposed to oppose each other with the dielectric layer interposed therebetween (seen in FIG. 1), 
	wherein, when an average thickness of the dielectric layer is referred to as td (td - FIG. 2; Column 4, Line 49) and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd (σ, see Column 11, Lines 22-28), while an average thickness of the first and second internal electrodes is referred to as te (internal electrodes will inherently have an average thickness) and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte (internal electrodes will inherently have an average thickness), a value of σtd satisfies 75 nm ≤ σtd ≤ 95 nm, which in terms of µm is 0.075 µm ≤ σtd ≤ 0.095 µm (see Table 2, Examples 15 and 13), 
	wherein the average thickness of the dielectric layer is 0.4 µm or less (see Table 2, noting values of 0.4 µm for td). Koide '423 fails to explicitly disclose a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35.
	Taniguchi '778 discloses that the variation in the thickness of the internal electrodes, i.e. the standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position σte, is a results effective variable, particularly for decreasing the portion where the strength of the electric field increases locally and to improve the reliability of the multilayer ceramic component ([0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koide '423 such that the standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position σte is as low as possible, as taught by Taniguchi '778, and therefore σte/σtd is as low as possible. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 15, modified Koide '423 further discloses wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (see Koide '423: Column 11, Lines 18-28 & 50 - 54).

	In regards to claim 16, Koide '423 as modified by Taniguchi '778 does not explicitly recite, in entirety, the limitation of wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less.
	However, regarding the recitation of "wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less", this phrase is directed toward a product-by-process limitation, which is only granted patentable weight for the structure indicated by the same (i.e. the standard deviation of thickness of the first and second internal electrodes in each position), not any process limitations by which the structure is formed. That is, regardless of whether the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less, as in the claim, or measured in a region of 3000 magnifications with respect to nine visual fields at 1000 points per one visual field of one of the internal electrodes, as in Koide '423 (see Column 11, Lines 18-28 & 50-54), the product itself appears to be the same or similar. Thus, Koide '423 is considered to anticipate the limitations of claim 16. See MPEP 2113.

	In regards to claim 17, Koide '423 as modified by Taniguchi '778 does not explicitly recite, in entirety, the limitation of wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less.
	However, regarding the recitation of "wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less", this phrase is directed toward a product-by-process limitation, which is only granted patentable weight for the structure indicated by the same (i.e. the standard deviation of thickness of the dielectric layer in each position), not any process limitations by which the structure is formed. That is, regardless of whether the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less, as in the claim, or measured in a region of 3000 magnifications with respect to nine visual fields at 1000 points per one visual field of one of the dielectric layers, as in Koide '423 (see Column 11, Lines 18-28 & 50-54), the product itself appears to be the same or similar. Thus, Koide '423 is considered to anticipate the limitations of claim 17. See MPEP 2113.

	In regards to claim 18, modified Koide '423 further discloses at least 200 dielectric layers each interposing corresponding first and second internal electrodes (see Koide '423: Column 10, Lines 34-36).

	In regards to claim 19, modified Koide '423 further discloses wherein the ceramic body (Koide '423: 4 - FIG. 1; Column 2, Lines 51-52) includes barium titanate (Column 4, Lines 16 and 27 - 27).

	In regards to claim 20, modified Koide '423 further discloses wherein the first and second internal electrodes (Koide '423: 12 - FIG. 2; Column 2, Line 55) contain nickel (see Column 5, Lines 6-7).

	In regards to claim 21, modified Koide '423 further discloses wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (see Koide '423: Column 10, Lines 39-40).

	In regards to claim 22, modified Koide '423 further discloses external electrodes (Koide '423: 6 & 8 - FIG. 1; Column 2, Lines 52-53) disposed on a surface of the ceramic body (seen in FIG. 2) and include copper powder and glass powder (see Column 6, Lines 13-22).

	In regards to claim 23, modified Koide '423 further discloses wherein the external electrodes (Taniguchi '778: 5, 6 & 7 - FIG. 1; [0022]) further include at least one of a nickel-plating layer (6 - FIG. 1; [0022] & [0030]) and a tin-plating layer (7 - FIG. 1; [0022] & [0030]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Koide '423 such that  the external electrodes further include at least one of a nickel-plating layer and a tin-plating layer, as taught by Taniguchi '778, in order to protect the end termination electrodes and to improve solder wettability ([0030]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,342,121. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, U.S. Patent No. 11,342,121 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte, a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies σte/σtd ≤ 1.35, wherein the average thickness of the first and second internal electrode is 0.41 µm or less (claim 3 as dependent of claim 1).

	In regards to claim 2, U.S. Patent No. 11,342,121 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (claim 1).

	In regards to claim 13, U.S. Patent No. 11,342,121 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte, a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies σte/σtd ≤ 1.35, wherein the average thickness of the dielectric layer is 0.4 µm or less (claim 4 as dependent of claim 1).

	In regards to claim 14, U.S. Patent No. 11,342,121 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (claim 1).

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 and 15-19 of U.S. Patent No. 11,342,121 in view of Koide ‘423. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, U.S. Patent No. 11,342,121 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte, a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies σte/σtd ≤ 1.35 (claim 1).
	As an alternative to the above double patenting rejection of claim 1 based on anticipation by U.S. Patent No. 11,342,121, Koide '423 discloses wherein the average thickness of the first and second internal electrode (te - FIG. 2; Column 5, Lines 14) is 0.41 µm or less (see Tables 1 & 2, noting values of 0.4 µm for te).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,342,121 such that the average thickness of the first and second internal electrode is 0.41 µm or less, as taught by Koide '423, in order to have a large mean time to failure (Tables 1 & 2) while having a more volumetrically efficient capacitance.

	In regards to claim 2, U.S. Patent No. 11,342,121 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (claim 1).

	In regards to claim 3, U.S. Patent No. 11,342,121 further claims wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (claim 2).

	In regards to claim 4, U.S. Patent No. 11,342,121 further claims wherein the average thickness of the dielectric layer is 0.4 µm or less (claim 4).

	In regards to claim 5, U.S. Patent No. 11,342,121 further claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 5).

	In regards to claim 6, U.S. Patent No. 11,342,121 further claims wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less (claim 6).

	In regards to claim 7, U.S. Patent No. 11,342,121 further claims at least 200 dielectric layers each interposing corresponding first and second internal electrodes (claim 7).

	In regards to claim 8, U.S. Patent No. 11,342,121 further claims wherein the ceramic body includes barium titanate (claim 15).

	In regards to claim 9, U.S. Patent No. 11,342,121 further claims wherein the first and second internal electrodes contain nickel (claim 16). 

	In regards to claim 10, U.S. Patent No. 11,342,121 further claims wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (claim 17).

	In regards to claim 11, U.S. Patent No. 11,342,121 further claims external electrodes disposed on a surface of the ceramic body and include copper powder and glass powder (claim 18).

	In regards to claim 12, U.S. Patent No. 11,342,121 further claims wherein the external electrodes further include at least one of a nickel-plating layer and a tin-plating layer (claim 19).

	In regards to claim 13, U.S. Patent No. 11,342,121 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte, a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies σte/σtd ≤ 1.35 (claim 1). 
	As an alternative to the above double patenting rejection of claim 13 based on anticipation by U.S. Patent No. 11,342,121, Koide '423 discloses wherein the average thickness of the dielectric layer (td - FIG. 2; Column 4, Lines 39) is 0.4 µm or less (see Table 2, noting values of 0.4 µm for td).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,342,121 such that the average thickness of the dielectric layer is 0.4 µm or less, as taught by Koide '423, in order to have a large mean time to failure (Table 2) while having a more volumetrically efficient capacitance.

	In regards to claim 14, U.S. Patent No. 11,342,121 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (claim 1).

	In regards to claim 15, U.S. Patent No. 11,342,121 further claims wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (claim 2).

	In regards to claim 16, U.S. Patent No. 11,342,121 further claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 5).

	In regards to claim 17, U.S. Patent No. 11,342,121 further claims wherein the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, and is a standard deviation of a thickness of the dielectric layer in at least 10 positions at an interval of 10 nm or less (claim 6).

	In regards to claim 18, U.S. Patent No. 11,342,121 further claims at least 200 dielectric layers each interposing corresponding first and second internal electrodes (claim 7).

	In regards to claim 19, U.S. Patent No. 11,342,121 further claims wherein the ceramic body includes barium titanate (claim 15).

	In regards to claim 20, U.S. Patent No. 11,342,121 further claims wherein the first and second internal electrodes contain nickel (claim 16).

	In regards to claim 21, U.S. Patent No. 11,342,121 further claims wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (claim 17).

	In regards to claim 22, U.S. Patent No. 11,342,121 further claims external electrodes disposed on a surface of the ceramic body and include copper powder and glass powder (claim 18).

	In regards to claim 23, U.S. Patent No. 11,342,121 further claims wherein the external electrodes further include at least one of a nickel-plating layer and a tin-plating layer (claim 19).

Claims 1-11 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 6 of U.S. Patent No. 11,158,458 in view of Koide ‘423. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, U.S. Patent No. 11,158,458 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte (claim 1), the standard deviation of the internal electrodes in each position satisfies 0.048 µm ≤ σte ≤ 0.084 µm (claim 1, σte= (σte/td)*td= 0.12*0.4 µm = 0.048 µm and σte= (σte/td)*td= 0.21*0.4 µm = 0.084 µm, calculated from the ratio (σte/td) of the standard deviation of the internal electrodes in each position to the average thickness of the dielectric layer in each position satisfying 0.12 ≤ σte/td ≤ 0.21, while an average thickness of the dielectric layer in each position is 0.4 µm). Claim 1 of U.S. Patent No. 11,158,458 fails to claim a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35, wherein the average thickness of the first and second internal electrode is 0.41 µm or less.
	Koide '423 discloses when a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd (σ, see Column 11, Lines 22-28), a value of σtd satisfies 75 nm ≤ σtd ≤ 95 nm, which in terms of µm is 0.075 µm ≤ σtd ≤ 0.095 µm (see Table 2, Examples 15 and 13), wherein the average thickness of the first and second internal electrodes (te - FIG. 2; Column 5, Lines 14) is 0.41 µm or less (see Tables 1 & 2, noting values of 0.4 µm for te).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the dielectric layer have a standard deviation of thickness parameter and the average thickness of the first and second internal electrodes is 0.41 µm or less, as taught by Koide '423, thus obtaining a ratio σte/σtd of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35 (σte/σtd = 0.084 µm/0.075 µm = 1.12), in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 2, U.S. Patent No. 11,158,458 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (see double patenting rejection of claim 1 above, noting σte/σtd being 1.12).

	In regards to claim 3, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (claim 2).

	In regards to claim 4, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the dielectric layer is 0.4 µm or less (claim 1).

	In regards to claim 5, U.S. Patent No. 11,158,458 further claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 4).

	In regards to claim 6, U.S. Patent No. 11,158,458 claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 4). U.S. Patent No. 11,158,458 fails to claim the standard deviation of thickness of the dielectric layer in each position being measured in a region of the dielectric layer.
	Koide '423 discloses the standard deviation of thickness of the dielectric layer in each position being measured (Column 11, Lines 22-28).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross-section of the ceramic body, as taught by Koide '423, in order to calculate a standard deviation of the dielectric layers (Column 11, Lines 22-28).

	In regards to claim 7, U.S. Patent No. 11,158,458 fails to claim at least 200 dielectric layers each interposing corresponding first and second internal electrodes. Koide '432 further discloses at least 200 dielectric layers each interposing corresponding first and second internal electrodes (see Column 10, Lines 34-36).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 with at least 200 dielectric layers each interposing corresponding first and second internal electrodes, as taught by Koide '423, in order to adjust the capacitance of the electronic component.

	In regards to claim 8, U.S. Patent No. 11,158,458 fails to claim wherein the ceramic body includes barium titanate.
	Koide '423 discloses wherein the ceramic body (4 - FIG. 1; Column 2, Lines 51-52) includes barium titanate (Column 4, Lines 16 and 27 - 27).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the ceramic body includes barium titanate, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 9, U.S. Patent No. 11,158,458 fails to claim wherein the first and second internal electrodes contain nickel.
	Koide '423 discloses wherein the first and second internal electrodes (12 - FIG. 2; Column 2, Line 55) contain nickel (see Column 5, Lines 6-7).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the first and second internal electrodes contain nickel, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 10, U.S. Patent No. 11,158,458 fails to claim wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm.
	Koide '423 discloses wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (see Column 10, Lines 39-40).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).
	
	In regards to claim 11, U.S. Patent No. 11,158,458 further claims external electrodes disposed on a surface of the ceramic body (claim 6). U.S. Patent No. 11,158,458 fails to claim the external electrodes including copper powder and glass powder.
	Koide '423 discloses the external electrodes including copper powder and glass powder (see Column 6, Lines 13-22).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the external electrodes including copper powder and glass powder, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43) and to improve sinterability of the conductive material and maintenance of adhesive property with the laminated body (Column 6, Lines 19-22).

	In regards to claim 13, U.S. Patent No. 11,158,458 claims a multilayer ceramic electronic component, comprising: a ceramic body comprising a dielectric layer; and first and second internal electrodes disposed inside the ceramic body and disposed to oppose each other with the dielectric layer interposed therebetween, wherein, when an average thickness of the dielectric layer is referred to as td and a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd, while an average thickness of the first and second internal electrodes is referred to as te and a standard deviation of a thickness of a pre-determined region of any layer of the internal electrodes in each position is referred to as σte (claim 1), the standard deviation of the internal electrodes in each position satisfies 0.048 µm ≤ σte ≤ 0.084 µm (claim 1, σte= (σte/td)*td= 0.12*0.4 µm = 0.048 µm and σte= (σte/td)*td= 0.21*0.4 µm = 0.084 µm, calculated from the ratio (σte/td) of the standard deviation of the internal electrodes in each position to the average thickness of the dielectric layer in each position satisfying 0.12 ≤ σte/td ≤ 0.21, while an average thickness of the dielectric layer in each position is 0.4 µm), wherein the average thickness of the dielectric layer is 0.4 µm or less (claim 1). Claim 1 of U.S. Patent No. 11,158,458 fails to claim a ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35.
	Koide '423 discloses when a standard deviation of a thickness of the dielectric layer in each position is referred to as σtd (σ, see Column 11, Lines 22-28), a value of σtd satisfies 75 nm ≤ σtd ≤ 95 nm, which in terms of µm is 0.075 µm ≤ σtd ≤ 0.095 µm (see Table 2, Examples 15 and 13).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the dielectric layer have a standard deviation of thickness parameter, as taught by Koide '423, thus obtaining a ratio σte/σtd of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfying σte/σtd ≤ 1.35 (σte/σtd = 0.084 µm/0.075 µm = 1.12), in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 14, U.S. Patent No. 11,158,458 further claims the ratio (σte/σtd) of the standard deviation of the internal electrodes in each position to the standard deviation of the thickness of the dielectric layer in each position satisfies 1.10 ≤ σte/σtd ≤ 1.35 (see double patenting rejection of claim 13 above, noting σte/σtd being 1.12).

	In regards to claim 15, U.S. Patent No. 11,158,458 further claims wherein the average thickness of the dielectric layer and the first and second internal electrodes is an average thickness of the ceramic body in a length-thickness (L-T) direction cross-section cut in a central portion in a width (W) direction (claim 2)

	In regards to claim 16, U.S. Patent No. 11,158,458 further claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 4).

	In regards to claim 17, U.S. Patent No. 11,158,458 claims wherein the standard deviation of thickness of the first and second internal electrodes in each position is measured in a region of 20 µm x 14 µm of one of the first or second internal electrodes in a length-thickness direction (L-T) cross-section of the ceramic body, and is a standard deviation of a thickness of each of the first and second internal electrodes in at least 10 positions at an interval of 10 nm or less (claim 4). U.S. Patent No. 11,158,458 fails to claim the standard deviation of thickness of the dielectric layer in each position being measured in a region of the dielectric layer.
	Koide '423 discloses the standard deviation of thickness of the dielectric layer in each position being measured (Column 11, Lines 22-28).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the standard deviation of thickness of the dielectric layer in each position is measured in a region of 20 µm x 14 µm of the dielectric layer in a length-thickness direction (L-T) cross- section of the ceramic body, as taught by Koide '423, in order to calculate a standard deviation of the dielectric layers (Column 11, Lines 22-28).

	In regards to claim 18, U.S. Patent No. 11,158,458 fails to claim at least 200 dielectric layers each interposing corresponding first and second internal electrodes. Koide '432 further discloses at least 200 dielectric layers each interposing corresponding first and second internal electrodes (see Column 10, Lines 34-36).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 with at least 200 dielectric layers each interposing corresponding first and second internal electrodes, as taught by Koide '423, in order to adjust the capacitance of the electronic component.

	In regards to claim 19, U.S. Patent No. 11,158,458 fails to claim wherein the ceramic body includes barium titanate.
	Koide '423 discloses wherein the ceramic body (4 - FIG. 1; Column 2, Lines 51-52) includes barium titanate (Column 4, Lines 16 and 27 - 27).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the ceramic body includes barium titanate, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 20, U.S. Patent No. 11,158,458 fails to claim wherein the first and second internal electrodes contain nickel.
	Koide '423 discloses wherein the first and second internal electrodes (12 - FIG. 2; Column 2, Line 55) contain nickel (see Column 5, Lines 6-7).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the first and second internal electrodes contain nickel, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 21, U.S. Patent No. 11,158,458 fails to claim wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm.
	Koide '423 discloses wherein the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm (see Column 10, Lines 39-40).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the multilayer ceramic electronic component has a length of 0.6 µm ± 0.1 µm and a width of 0.3 µm ± 0.1 µm, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43).

	In regards to claim 22, U.S. Patent No. 11,158,458 further claims external electrodes disposed on a surface of the ceramic body (claim 6). U.S. Patent No. 11,158,458 fails to claim the external electrodes including copper powder and glass powder.
	Koide '423 discloses the external electrodes including copper powder and glass powder (see Column 6, Lines 13-22).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,158,458 such that the external electrodes including copper powder and glass powder, as taught by Koide' 423, in order to provide a multilayer ceramic electronic device having a sufficient reliability even if it is thinned (Column 1, Lines 41-43) and to improve sinterability of the conductive material and maintenance of adhesive property with the laminated body (Column 6, Lines 19-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20220204798 – [0236]
US20200335279 – [0079]
US20190267189 - Abstract
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848